Title: Thomas Jefferson to Francis W. Gilmer, 4 December 1819
From: Jefferson, Thomas
To: Gilmer, Francis Walker


					
						Dear Sir
						
							Monticello
							Dec. 4. 19.
						
					
					I recieved last night your favor of Nov. 29. the suit of mr Wayles’s exrs. v. Byrd’s representatives, I knew nothing of, having been brought while I was in Europe by my co-executor Francis Eppes decd whose executor and son in law Archibald Thweatt finishes  the business of mr Eppes. be so good therefore as to pay into his hands any sum which may come to your’s from Byrd’s representatives.
					I have had an indistinct account of a late decision of the court of appeals extinguishing all debts tainted with shaving or any other usurious operation, the effect of which it is said will extinguish the great mass of mr Nicholas’s debts, or at least put it unquestionably in his power to give a preference to his bona fide debts and creditors. I am one of these to an uneasy amount, and much interested therefore to know how far it may be in his power, as I know it is in his purpose, to give us that preference. if your vocations would give you time to let me know the pith of this decision & it’s bearings on my case you would render great relief to my anxieties. I have expected Correa daily, but begin to fear the advance of the season may disappoint my expectations & hopes. ever & affectionately yours.
					
						
							Th: Jefferson
						
					
				